DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a 371 of PCT/US2018/042141 filed July 13, 2018, which claims benefit of 62/539,093 filed July 31, 2017.
In view of the preliminary amendment filed January 29, 2020, claims 2, 3 have been cancelled, and new claims 11, 12 have been added. Claims 1, 4-12 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6, 9, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berbee et al. (EP 3 168 237 A1).

    PNG
    media_image1.png
    695
    668
    media_image1.png
    Greyscale



Regarding the invention as claimed, particularly claim 1, Berbee et al. (page 27-28, claims 1-5) disclose a polymerization process for forming an ethylene-based polymer comprising polymerizing a reaction mixture comprising ethylene, and one or more CTAs in the presence of at least one free-radical initiator, and in a reactor comprising at least three reaction zones, and at least two ethylene feed streams. 
n /RZ1 is less than or equal to 1, which clearly includes values where RZn /RZ1 is not zero.


    PNG
    media_image2.png
    134
    728
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    730
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    346
    724
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    689
    523
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    682
    545
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    708
    531
    media_image7.png
    Greyscale



Berbee et al. (page 33, figure 7) clearly disclose a temperature profile of the different zones of a normalized reactor length of a reactor, wherein the zone 2 has a temperature of about 230 oC, meeting the requirement of claim 4.

    PNG
    media_image8.png
    382
    528
    media_image8.png
    Greyscale



Regarding the claimed chain transfer activity constant (reactivity ratios) values less than or equal 0.1, Berbee et al. (page 17. Table 2) clearly disclose CTA constant (propionaldehyde, isobutene) that is less than 0.1.

    PNG
    media_image9.png
    168
    656
    media_image9.png
    Greyscale



According to figures 2-6, the indication of the variability of the CTA concentration and the concentration of the recycle streams do not necessarily stay constant is indicative that the feeds as disclosed in Berbee et al. is controlled (or controllable). Therefore, the examiner has a reasonable basis to believe that the control system located at the inlet section of the hyper-compressor system as claimed in claim 1 is inherently possessed in Berbee et al.  Further, according to applicant’s specification (page 10), the term “control system,” as used herein, refers to an apparatus used to control and/or to adjust the composition and/or flow of a feed stream to a reaction zone. Applicants must also recognize that the examples of control such as valves cannot be read into the claims because the claimed “control system” is not limited to valves, or any other type of valves.

    PNG
    media_image10.png
    213
    868
    media_image10.png
    Greyscale



Allowable Subject Matter
6.	Claims 5, 7, 8, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There is inadequate teaching in Berbee et al. to teach the specific features of claims 5, 7, 8, 11, 12.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM K CHEUNG whose telephone number is (571)272-1097.  The examiner can normally be reached on Monday thru Friday: 8:30AM -6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM K CHEUNG/           Primary Examiner, Art Unit 1762                                                                                                                                                                                             
William K. Cheung, Ph. D.
Primary Examiner
March 10, 2021